      Case 1:21-cv-02732-PGG-SDA Document 42 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lizandra Vega,                                                                   8/16/2021
                                 Plaintiff,
                                                                1:21-cv-02732 (PGG) (SDA)
                     -against-
                                                                ORDER
 Hastens Beds, Inc., et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

         The Motion to Dismiss pursuant to Rule 12(b)(2), (b)(4) and (b)(5) of the Federal Rules of

Civil Procedure filed by Defendants Hästens Sängar AB, Hästens Ltd. and Jan Ryde is now fully

briefed. (See ECF Nos. 36-41.) Given that no motion has been made with regard to Defendant

Hastens Beds, Inc. (“Hastens US”), which has Answered Plaintiff’s Complaint (see ECF No. 19), the

Court hereby Orders that, no later than Wednesday, September 1, 2021, Plaintiff and Hastens US

shall file a joint letter proposing a schedule for discovery.

SO ORDERED.

Dated:          New York, New York
                August 16, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
